WENTWORTH, Judge.
This appeal from the denial of a petition for writ of mandamus was initially dismissed as untimely. The stamped date on the notice of appeal was not clearly legible but appeared to indicate a filing date of December 12, 1983. By motion for rehearing appellant correctly asserts that the notice of appeal was filed on December 1, 1983, and was therefore timely. The appeal is accordingly reinstated.
On the merits, we affirm because the record contains evidence that appellant had previously been convicted of four or more felony convictions, at least two of which resulted in incarceration. He was therefore properly classified as a recidivist offender for purposes of formulating his presumptive parole release date. Fla.Admin.Code Rule 23-21.07(1).
Affirmed.
ERVIN, C.J., and BOOTH, J., concur.